AMENDMENT TO LOAN AGREEMENT







THIS AMENDMENT AGREEMENT is dated effective this 8th day of January, 2016







BETWEEN:

TRITON EMISSION SOLUTIONS INC., a corporation formed under the laws of the State
of Delaware with an address located at 151 San Francisco Street, Suite 201, San
Juan, Puerto Rico 00901




(hereinafter called the "Company")

OF THE FIRST PART




AND:

PAER TOMAS RASMUS NORLING, business person, having an address located at 2067
Calle Espana Apt. 2 San Juan, Puerto Rico 00911




(hereinafter called the "Lender")  

OF THE SECOND PART




WHEREAS:




A.

The Company and the Lender are parties to that certain Loan Agreement dated as
of July 28, 2015 in the original principal amount of $200,000 (the “First
Norling Bridge Loan Agreement”) and that certain Loan Agreement dated as of
November 6, 2015 in the original principal amount of $200,000 (the “Second
Norling Bridge Loan Agreement” and, collectively with the First Norling Bridge
Loan Agreement, the ”Norling Bridge Loan Agreements”);

B.

The Company wishes to enter into a loan agreement (the “Third KF Loan
Agreement”) with KF Business Ventures, LP (“KFBV”) whereby KFBV will lend to the
Company, and the Company will borrow from KFBV, the aggregate sum of $1,500,000
on the terms and subject to the conditions set out in the Third KF Loan
Agreement;  

C.

It is a condition precedent to KFBV’s obligations to make advances under the
Third KF Loan Agreement that the Company and the Lender enter into this
Amendment Agreement to amend certain terms of the Norling Bridge Loan
Agreements,







NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually covenant and agree as follows:




1.

Unless otherwise defined in this Amendment Agreement, capitalized terms used
herein and in the recitals hereto shall have the meanings set forth in the Third
KF Loan Agreement.

2.

The Norling Bridge Loan Agreements, shall be amended to provide as follows:

a.

The entire principal sum outstanding under the First Norling Bridge Loan
Agreement and the Second Norling Bridge Loan Agreement and all accrued and
unpaid interest thereon shall become immediately due and payable without demand
therefor on  December 31, 2016; and





Page 1 of 2




--------------------------------------------------------------------------------



b.

The Company may not prepay any of the outstanding principal sum under the First
Norling Bridge Loan Agreement or the Second Norling Bridge Loan Agreement or any
accrued and unpaid interest thereon, in whole or in part, at any time prior to
December 31, 2016, without prior written consent of KFBV.

3.

Upon execution of this Amendment Agreement by the parties hereto, the Lender
will surrender to the Company, for cancellation, the original  Norling Bridge
Notes (or a certificate of the Lender confirming to the Company that such
original Norling Bridge Notes were not received by the Lender or were
subsequently lost or destroyed, and in either case that the Lender has not
assigned, negotiated or otherwise disposed of or transferred the Norling Bridge
Notes) and, upon receipt of the original Norling Bridge Notes (or such
certificate, as the case may be), the Company shall issue to the Lender new
promissory notes representing each of the Norling Bridge Notes containing the
amended terms of the Norling Bridge Loan Agreement as set forth in Section 2 of
this Amendment Agreement.

4.

Except as modified by this Amendment Agreement, the Norling Bridge Loan
Agreements  remain in full force and effect in accordance with their respective
terms, and are hereby ratified and confirmed in all respect by the Company and
the Lender.

5.

This Amendment Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterpart have been signed by each party hereto and delivered to the other
parties.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.




Triton Emission Solutions Inc.




By:  /s/ Anders Aasen

Name:  Anders Aasen

Title:  CEO

 

Paer Tomas Rasmus Norling




/s/ Paer Tomas Rasmus Norling




































































Page 2 of 2


